DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 and 4 are objected to because of the following informalities:
Claim 1 Lines 3-4; Claim 2 Lines 3-4; Claim 4 Lines 3-4: The recitation “the first mounting surface side” lacks antecedent basis, and accordingly should be amended to --a first mounting surface side--.
Claim 1 Line 12; Claim 2 Line 10; Claim 4 Line 10: The recitation “an opposite side of the first member” should be amended to --the opposite side of the first member-- since this is the second recitation of the claim limitation (Claim 1 Line 6; Claim 2 Line 6; Claim 4 Line 6).
Claim 1 Line 14; Claim 2 Line 12; Claim 4 Line 12: The recitation “the first member side” lacks antecedent basis, and accordingly should be amended to --a first member side--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi (US 9,827,682).
Regarding Claim 1, Adachi discloses a robot (see Title) comprising: 
A first member (10) having a first mounting surface (see Examiner’s annotated and rotated version of Adachi’s Fig. 1, hereinafter “Figure A”).
A second member (14a) having an opening (see Figure A) located at the first mounting surface side with respect to the first member and facing the first member (see Figure A, showing that the hole extends through the second member with one end of the hole facing the first member), and a second mounting surface (see Figure A) located at an opposite side to the first member (see Figure A, showing that the second mounting surface is on the side of the second member that is opposite of the first member).
A joint actuator (15, 17, 18) coupling the first member and the second member (see Figure A) and relatively pivoting the first member and the second member (see Col. 5 Lines 4-8).
The joint actuator having:
A flange (18) fixed to the second mounting surface (see Figure A).
A motor (15) placed at an opposite side to the first member with respect to the flange (see Figure A, showing the flange between the motor and the first member). 
A reducer (17) placed at the first member side with respect to the flange (see Figure A, showing the reducer is toward the first member compared to the rest of the joint actuator, including the flange), projecting from the opening to the first member side (see Figure A, showing that the reducer abuts against the opening of the second member and bridges the gap between the opening and the first member, and accordingly projects from the opening to the first member side), and fixed to the first mounting surface (see Figure A, showing that the reducer is fixed using fasteners to the right side of the first arm which is the first mounting surface).
A width of the opening being smaller than a width of the flange (see Figure A), and a width of the motor being smaller than the width of the flange (see Figure A).
Wherein the joint actuator is mounted on the second mounting surface from the opposite side to the first member (see Figure A, showing the flange portion of the joint actuator is mounted on the second mounting surface with fasteners that enter the flange from the side of the flange away from the first member) and the reducer is projected from the opening to the first member side (see Figure A), the flange is fastened to the second member from the opposite side to the first member using a first screw (see Figure A), the reducer is fastened to the first member from an opposite side to the second member using a second screw (see Figure A).

    PNG
    media_image1.png
    1016
    1204
    media_image1.png
    Greyscale

	Regarding Claim 2, Adachi discloses an attachment method for a joint actuator (15, 17, 18) coupling a first member (10) having a first mounting surface (see Figure A) and a second member (14a) having an opening (see Figure A) located at the first mounting surface side with respect to the first member and facing the first member (see Figure A, showing that the hole extends through the second member with one end of the hole facing the first member), and a second mounting surface (see Figure A) located at an opposite side to the first member (see Figure A, showing that the second mounting surface is on the side of the second member that is opposite of the first member), and relatively pivoting the first member and the second member (see Col. 5 Lines 4-8).
The joint actuator having:
A flange (18) fixed to the second mounting surface (see Figure A).
A motor (15) placed at an opposite side to the first member with respect to the flange (see Figure A, showing the flange between the motor and the first member).
A reducer (17) placed at the first member side with respect to the flange (see Figure A, showing the reducer is toward the first member compared to the rest of the joint actuator, including the flange), projecting from the opening to the first member side (see Figure A, showing that the reducer abuts against the opening of the second member and bridges the gap between the opening and the first member, and accordingly projects from the opening to the first member side), and fixed to the first mounting surface (see Figure A, showing that the reducer is fixed using fasteners to the right side of the first arm which is the first mounting surface).
A width of the opening being smaller than a width of the flange (see Figure A). 
A width of the motor being smaller than the width of the flange (see Figure A)
The method comprising:
Mounting the joint actuator on the second mounting surface from the opposite side to the first member (see Figure A, showing that the joint actuator, and in particular portion 15 is mounted to the second mounting surface using the first screw from the opposite side to the first member) and projecting the reducer from the opening to the first member side (see Figure A, showing that the reducer is attached to the shaft 17b of the motor such that the reducer projects from an end surface of the opening and extends to the first member).
Fastening the flange to the second member from the opposite side to the first member using a first screw (see Figure A, showing that the flange is fastened to the second member using first screws that are inserted in to the flange on the side opposite the first member to attach the flange to the second member).
Fastening the reducer to the first member from an opposite side to the second member using a second screw (see Figure A, showing that the reducer is attached to the first member by passing second screws through the reducer and the first member in a direction that is from an opposite side of the second member).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 9,827,682) in view of Chikara et al. (US 2018/0319010).
Regarding Claim 3, Adachi does not disclose an attachment of the joint actuator with the first member and second member fixed by a fixing member, for the attachment method according to claim 2.
However, Chikara teaches using a fixing member in the form of a bracket (8) to fix a first member (2) relative to a second member (3) (see [0026]) when replacing a reducer (see [0026], accordingly since the reducer is being replaced a first reducer is being detached and a second reducer is being attached).
One  having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that fixing the first member and second member relative to one another during attachment and detachment of the entire joint actuator would provide a similar benefit, since in Chikara the fixing member is used to keep the arm immobilized during removal of the reducer, since the reducer itself would normally do keep the arm immobilized, and thus a separate crane which was previously needed to hold the arm in position while installing and removing the reducer is no longer necessary (see [0027]). Similarly, removal of the joint actuator without fixing the two arm members relative to one another would allow the arm members to freely rotate without the resistance provided by the motor and reduction gear. By fixing the two components, a maintenance technician, would not need to worry about tying up additional machinery or an additional technician to ensure the two arm members maintain a proper alignment for bolting in a new joint actuator, and would not need to worry about the two arm members rotating as soon as an old joint actuator removed. Unintended and unexpected movement of the two arm member relative to one another could pose a risk of harm to the maintenance technician, and could cause damage to the robot itself or to other machinery or parts in the vicinity.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of attaching a joint actuator as disclosed in Adachi with a fixing member to prevent relative movement between a first member and a second member as taught in Chikara to allow for easier removal and replacement of the joint actuator and to improve the safety of such an operation by preventing unintended and unexpected relative movement between the two members.
Regarding Claim 5, Adachi does not disclose a detachment of the joint actuator with the first member and second member fixed by a fixing member, for the attachment method according to claim 4.
However, Chikara teaches during using a fixing member in the form of a bracket (8) to fix a first member (2) relative to a second member (3) (see [0026]) when replacing a reducer (see [0026], accordingly since the reducer is being replaced a reducer is being detached and a second reducer is being attached).
One  having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that fixing the first member and second member relative to one another during attachment and detachment of the entire joint actuator would provide a similar benefit, since in Chikara the fixing member is used to keep the arm immobilized during removal of the reducer, since the reducer itself would normally do keep the arm immobilized, and thus a separate crane which was previously needed to hold the arm in position while installing and removing the reducer is no longer necessary (see [0027]). Similarly, removal of the joint actuator without fixing the two arm members relative to one another would allow the arm members to freely rotate without the resistance provided by the motor and reduction gear. By fixing the two components, a maintenance technician, would not need to worry about tying up additional machinery or an additional technician to ensure the two arm members maintain a proper alignment for bolting in a new joint actuator, and would not need to worry about the two arm members rotating as soon as an old joint actuator removed. Unintended and unexpected movement of the two arm member relative to one another could pose a risk of harm to the maintenance technician, and could cause damage to the robot itself or to other machinery or parts in the vicinity.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of detaching a joint actuator as disclosed in Adachi with a fixing member to prevent relative movement between a first member and a second member as taught in Chikara to allow for easier removal and replacement of the joint actuator and to improve the safety of such an operation by preventing unintended and unexpected relative movement between the two members.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Adachi (US 9,827,682).
Regarding Claim 4, Adachi discloses a detachment method for a joint actuator (15, 17, 18) coupling a first member (10) having a first mounting surface (see Figure A) and a second member (14a) having an opening (see Figure A) located at the first mounting surface side with respect to the first member and facing the first member (see Figure A, showing that the hole extends through the second member with one end of the hole facing the first member), and a second mounting surface (see Figure A) located at an opposite side to the first member (see Figure A, showing that the second mounting surface is on the side of the second member that is opposite of the first member), and relatively pivoting the first member and the second member (see Col. 5 Lines 4-8).
The joint actuator having:
A flange (18) fixed to the second mounting surface (see Figure A).
A motor (15) placed at an opposite side to the first member with respect to the flange (see Figure A, showing the flange between the motor and the first member).
A reducer (17) placed at the first member side with respect to the flange (see Figure A, showing the reducer is toward the first member compared to the rest of the joint actuator, including the flange), projecting from the opening to the first member side (see Figure A, showing that the reducer abuts against the opening of the second member and bridges the gap between the opening and the first member, and accordingly projects from the opening to the first member side), and fixed to the first mounting surface (see Figure A, showing that the reducer is fixed using fasteners to the right side of the first arm which is the first mounting surface).
A width of the opening being smaller than a width of the flange (see Figure A).
A width of the motor being smaller than the width of the flange (see Figure A).
The flange being fixed to the second member from the opposite side to the first member by a first screw (see Figure A). 
The reducer being fixed to the first member from an opposite side to the second member by a second screw (see Figure A). 
The method comprising: 
Removing the second screw (see Figure A, showing that removal of the speed reducer requires removal of the second screw). 
Removing the first screw (see Figure A, showing that removal of the flange and motor requires removal of the first screw).
Pulling out the joint actuator to the opposite side to the first member (see Figure A and Col. 6 Lines 2-14, disclosing that the bearing mount 21 can be removed to allow removal of the motor, as shown in the figure, this requires removal of the first screw, which then allows removal of the a least a portion of the joint actuator, in particular the motor and flange through the opening left by bearing mount 21, which is in a direction away from the first member).
Alternatively, even if Adachi does not explicitly disclose removal of the joint actuator, the joint actuator is attached in a non-destructive detachable manner (i.e. using bolts or screws), and removal of a faulty joint actuator to replace it with a new functional joint actuator, would require a method that involves removing the first screws and second screws and pulling the motor portion of the joint actuator out in a direction away from the first member. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a joint actuator that is detachable from the first and second members for the robot disclosed in Adachi to increase the useful life of the overall robot by allowing for replacement of a faulty part with a new part, without having to replace the entire robot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658